NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2347-14T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

MOISES PERALES,

     Defendant-Appellant.
_________________________________

              Submitted January 18, 2017 – Decided July 18, 2017

              Before Judges Koblitz and Sumners.

              On appeal from Superior Court of New Jersey,
              Law Division, Passaic County, Indictment No.
              12-12-0929.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Brian P. Keenan, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Camelia M. Valdes, Passaic County Prosecutor,
              attorney for respondent (Tom Dominic Osadnik,
              Assistant Prosecutor, of counsel and on the
              brief).


PER CURIAM

        Defendant Moises Perales appeals his conviction for third-

degree unlawful possession of a weapon, a BB gun, N.J.S.A. 2C:39-
5(b).   He pled guilty to the offense following the trial court's

denial of his motion to suppress evidence.               On appeal, defendant

contends:

            POINT I
            THE MOTION JUDGE ERRED IN DENYING DEFENDANT'S
            MOTION TO SUPRESS THE BB GUN, PEPPER SPRAY,
            BATON, AND HANDCUFFS BECAUSE THE OFFICERS'
            TESTIMONY, OFFERED TO ESTABLISH THAT THE ITEMS
            WERE SEIZED PURSUANT TO THE PLAIN VIEW
            EXCEPTION TO THE WARRANT REQUIREMENT, LACKED
            CREDIBLITY.

Having considered the record and applicable law, we affirm.

     We discern the following relevant facts from the suppression

hearing.    As the search in question was warrantless, the State

sought to meet its burden to show the search was legal through the

testimony of Clifton Police Officers Gene Vincent Hayes and Nick

Hriczov.    See State v. Pineiro, 181 N.J. 13, 19 (2004).              Defendant

testified on his own behalf.

     On July 27, 2012, at approximately 3:30 a.m., Hayes and

Hriczov were on patrol in an unmarked police vehicle, with Hriczov

driving,    when   they   heard   loud       music   coming   from   defendant's

vehicle.    After they activated their emergency lights and siren,

they pulled over defendant's vehicle in a well-lit area with

commercial businesses.      The officers were dressed in plain clothes

but were wearing police badges around their necks. Hayes testified

that he approached the passenger's side of defendant's vehicle,


                                         2                               A-2347-14T1
and   noticed    a    police    duty    belt    in    the    vehicle's     back   seat

containing a canister of chemical spray, handcuffs, a baton, and

a black pistol in a holster.            After asking defendant where he was

coming from and why he had the duty belt, Hayes stated that

defendant reached for the duty belt.                 Concerned about his and his

partner's   safety,      Hayes       reached   through      the   open   passenger's

window and grabbed the duty belt before defendant could do so.                       He

then found out the pistol was a loaded BB gun.                       Defendant was

placed   under       arrest    and    charged    with       third-degree    unlawful

possession of a weapon, as well as various other charges.1

      Hirczov's testimony was consistent with Hayes's account.

Hriczov stated that he went to the driver's side of defendant's

vehicle and asked defendant for his driving credentials.                     He also

noticed the duty belt in the back seat.                     According to Hriczov,

when defendant reached for the duty belt, he directed defendant

to place his hands on the steering wheel as Hayes secured the duty

belt.    Hirczov stated that he did not initially shout a warning


1
  Defendant was also indicted for two counts of fourth-degree
possession of a weapon, N.J.S.A 2C:39-5(d), and second-degree
certain persons not to have weapons, N.J.S.A. 2C:39-7(b).    In
addition, he was charged with a disorderly persons offense for
possession of handcuffs, N.J.S.A. 22C:39-3(k), and issued
summonses for driving while his license was suspended, N.J.S.A.
39:9-40, and a municipal ordinance violation for playing loud
music.



                                          3                                   A-2347-14T1
about the duty belt to his partner because he did not initially

see a gun in the belt, and defendant was wearing a police type

uniform - blue polo shirt with a gold badge and blue yellow striped

pants uniform. It was later revealed that defendant was a security

officer.

     Defendant gave contrary testimony.   He stated that Hayes did

not approach his vehicle until five minutes after Hriczov had

asked for his credentials.   Defendant denied the duty belt was in

his vehicle's back seat.     He testified that after he told the

officers his driver's license was suspended, he complied with

Hayes' request for the key to search the vehicle's trunk.          He

stated Hayes found the duty belt in trunk, which contained mace

spray, a baton, and handcuffs.   Defendant admitted that the BB gun

was in the trunk, but not in the duty belt.

     After the one-day suppression hearing, Judge Donna Gallucio

reserved decision.   On January 6, 2014, the judge issued an oral

decision denying defendant's motion to suppress.2     In doing so,

she found the police officers' testimony credible.     Taking into

consideration defendant's two prior convictions in 2006 and 2008

for eluding the police and terroristic threats, respectively,


2
  According to the transcript of Judge Gallucio's decision, the
State was to submit a form of order to be executed by the judge.
However, the record does not include the order memorializing the
denial of the motion to suppress.

                                 4                          A-2347-14T1
solely for the purposes of assessing his credibility, the judge

did not believe defendant's testimony.                 Citing to Delaware v.

Prouse, 440 U.S. 648, 99 S. Ct. 1391, 59 L. Ed. 2d 660 (1979),

Judge Gallucio found that the officers had probable cause to stop

defendant's vehicle for an alleged noise violation of a municipal

ordinance.       She noted that defendant did not deny that he was

playing loud music.        The judge determined that once the officers

stopped defendant and asked him for his driving credentials, they

had the right to seize the duty belt containing the loaded BB gun,

chemical spray, handcuffs and baton, under the plain view exception

recognized in Coolidge v. Hampshire, 403 U.S. 443, 91 S. Ct. 2022,

29 L. Ed. 2d 564 (1971), and State v. Bruzzese, 94 N.J. 210 (1983).

     Defendant subsequently pled guilty to third-degree unlawful

possession of a BB gun, and was sentenced to a four-year prison

term.     This appeal ensued.

     Before      us,    defendant    contends   that    the     police   officers'

testimony was not credible, and his account of his interaction

with them was accurate.           In his version, the duty belt and BB gun

were in the trunk, thus the plain view exception to obtaining a

warrant    did    not    apply.      Furthermore,      having    no   articulable

suspicion to ask defendant to search his trunk, there was no valid

consent search under State v. Frankel, 179 N.J. 586, 598, cert.



                                         5                                 A-2347-14T1
denied, 543 U.S. 876, 125 S. Ct. 108, 160 L. Ed. 2d 128         (2004).

We are unpersuaded.

     We begin by noting our standard of review.            It is well

understood that when considering a trial court's ruling on a motion

to suppress evidence, "[w]e conduct [our] review with substantial

deference to the trial court's factual findings, which we 'must

uphold . . . so long as those findings are supported by sufficient

credible evidence in the record.'"      State v. Hinton, 216 N.J. 211,

228 (2013) (quoting State v. Handy, 206 N.J. 39, 44 (2011)).

"Those    findings   warrant   particular   deference   when   they   are

'substantially influenced by [the motion judge's] opportunity to

hear and see the witnesses and to have the 'feel' of the case,

which a reviewing court cannot enjoy.'"        State v. Rockford, 213
N.J. 424, 440 (2013) (alteration in original) (quoting State v.

Robinson, 200 N.J. 1, 15 (2009)).        We review de novo the trial

court's determinations of law, State v. Mann, 203 N.J. 328, 337

(2010) (citation omitted), as well as the application of legal

principles to factual findings.        State v. Harris, 181 N.J. 391,

416 (2004) (citing State v. Marshall, 148 N.J. 89, 185, cert.

denied, 522 U.S. 850, 118 S. Ct. 140, 139 L. Ed. 2d 88 (1997)),

cert. denied, 545 U.S. 1145, 125 S. Ct. 2973, 162 L. Ed. 2d 898

(2005).



                                   6                             A-2347-14T1
     In accordance with the Fourth Amendment to the United States

Constitution   and   Article   1,   paragraph   7   of   the   New    Jersey

Constitution, "police officers must obtain a warrant . . . before

searching a person's property, unless the search 'falls within one

of the recognized exceptions to the warrant requirement.'"             State

v. DeLuca, 168 N.J. 626, 631 (2001) (quoting State v. Cooke, 163
N.J. 657, 664 (2000)).

     One such exception to the warrant requirement is the plain

view doctrine, which allows law enforcement to seize contraband

without a warrant.     For the plain view exception to apply, the

State must prove that,

          (1) the officer was "lawfully in the viewing
          area," (2) the officer discovered the evidence
          "'inadvertently,' meaning that he did not know
          in advance where the evidence was located nor
          intend beforehand to seize it," and (3) it was
          "immediately apparent" that the items "were
          evidence of a crime, contraband, or otherwise
          subject to seizure."

          [State v. Earls, 214 N.J. 564, 592 (2013)
          (quoting Mann, supra, 203 N.J. at 341).]3




3
  In State v. Gonzales, 227 N.J. 77, 82 (2016), our Supreme Court
held prospectively "that an inadvertent discovery of contraband
or evidence of a crime is no longer a predicate for a plain view
seizure."    This suppression motion pre-dated Gonzales, and
therefore the element must be satisfied in this case.



                                    7                                A-2347-14T1
         Our court has held that there is no reasonable expectation

of privacy in those areas of a vehicle viewable through the windows

by   a    police     officer   located   outside   the    vehicle.   State   v.

Reininger, 430 N.J. Super. 517, 534 (App. Div.), certif. denied,

216 N.J. 367 (2013) (citation omitted).                  Thus, the seizure of

suspected illegal weapons seen by illuminating the backseat of a

vehicle was valid under the plain view exception to the search

warrant requirement.           Id. at 526, 536.

         Guided by these principles, we conclude that the seizure of

the BB gun, chemical spray, handcuffs, and baton was constitutional

under the plain view exception.              Judge Gallucio found credible

Hayes' and Hriczov's testimony that they saw defendant's duty

belt, containing a gun in its holster, in plain view in the back

seat of defendant's vehicle after defendant's vehicle was legally

stopped for a noise violation.           We discern no reason not to defer

to her credibility findings.             Thus, we conclude the motion to

suppress was properly denied because there was a lawful detention

of defendant's motor vehicle followed by a legal search and

seizure.

         Affirmed.




                                         8                            A-2347-14T1